Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 4/21/22 are persuasive. The cited prior art of record does not fairly teach or suggest a semiconductor processing chamber comprising: a substrate support positioned within a processing region of the semiconductor processing chamber; a lid plate; a gasbox positioned between the lid plate and the substrate support, the gasbox characterized by a first surface and a second surface opposite the first surface, wherein the gasbox defines a central aperture, wherein the gasbox defines an annular channel in the first surface of the gasbox extending about the central aperture through the gasbox, wherein the gasbox defines a recessed ledge in the first surface of the gasbox extending about the annular channel, and wherein the gasbox comprises an annular cover seated on the recessed ledge and extending across the annular channel defined in the first surface of the gasbox; a blocker plate positioned between the gasbox and the substrate support, wherein the blocker plate defines a plurality of apertures that operate as a choke for gas flowing therethrough; a ferrite block positioned between the lid plate and the blocker plate; and a faceplate positioned between the blocker plate and the substrate support, as cited in claim 1 and a semiconductor processing chamber comprising: a substrate support positioned within a processing region of the semiconductor processing chamber; a lid plate; a gasbox positioned between the lid plate and the substrate support, the gasbox characterized by a first surface and a second surface opposite the first surface, wherein the gasbox defines a central aperture, wherein the gasbox defines an annular channel in the first surface of the gasbox extending about the central aperture through the gasbox, wherein the gasbox defines a recessed ledge in the first surface of the gasbox extending about the annular channel, and wherein the gasbox comprises an annular cover seated on the recessed ledge and extending across the annular channel defined in the first surface of the gasbox; a ferrite block positioned between the lid plate and the gasbox; a blocker plate positioned between the gasbox and the substrate support, wherein the blocker plate defines a plurality of apertures that operate as a choke for gas flowing therethrough; and a faceplate positioned between the blocker plate and the substrate support, as cited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718